Citation Nr: 1336479	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar strain, currently evaluated as 10 percent disabling. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right elbow disability.

3.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to May 2001, and apparently had additional reserve service and active service from March to July 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the RO in Detroit, Michigan that granted an increased 10 percent rating for service-connected lumbar strain, and from a March 2010 rating decision that determined that new and material evidence had not been submitted to reopen a claim for service connection for a right elbow disability.

A videoconference hearing was held before the undersigned Veterans Law Judge of the Board in September 2012, and a transcript of this hearing is of record.

The evidence of record shows that a claim for service connection for a right elbow disability was previously denied on a direct basis in an unappealed rating action entered in October 2001.  The fact that the Veteran has since raised an additional theory of causation (i.e., that his right elbow disability existed prior to service and was aggravated by service) does not transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

As the claim for service connection for a right elbow disability was previously denied in a prior final RO decision, the Board must determine for purposes of jurisdiction whether there is new and material evidence sufficient to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to an increased rating for service-connected lumbar strain and entitlement to service connection for a right elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied service connection for a right elbow disability in an October 2001 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Some of the additional evidence received since that October 2001 rating decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a right elbow disability.

CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied service connection for a right elbow disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2012). 

2.  New and material evidence having been received, the claim for service connection for a right elbow disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information that is necessary to reopen a previously denied claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection. 

Here, in light of the favorable disposition regarding the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right elbow disability, discussion of these duties to notify and assist the Veteran with this claim is unnecessary because the claim is being reopened.  That is, even were the Board to assume, for the sake of argument, he has not received this required notification and assistance, this ultimately would be inconsequential and, therefore, amount to no more than nonprejudical, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim). 

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the September 2012 Board hearing.  Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2012 Board hearing. 

Analysis

In its March 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a right elbow disability.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran submitted his original claim for service connection for a right elbow disability in August 2001.  He stated that he had right elbow pain due to an injury in boot camp.

The RO denied entitlement to service connection for a right elbow disability in an October 2001 rating decision, finding that the Veteran's service treatment records were negative for complaints or treatment for a right elbow condition, other than his complaint of right elbow pain on his discharge examination.  It was found that a recent VA examination of the right elbow was normal but noted that an old post-traumatic deformity was seen on X-ray study.  The RO found that there was no evidence linking this condition with service.  The RO properly notified the Veteran of this denial.  The Veteran did not file a notice of disagreement with the October 2001 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2001 rating decision became final based on the evidence then of record. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2012). 

Evidence of record at the time of the prior October 2001 final rating decision included service treatment records that are negative for a right elbow injury or treatment for right elbow complaints.  On enlistment medical examination in February 1998, the Veteran gave a history of a forearm fracture when he was a child.  On separation medical examination in April 2001, the examiner noted that the Veteran had a history of right elbow pain without deformity, sensory, or strength changes.  Evidence of record also included a report of a September 2001 VA examination reflecting that the Veteran gave a history of right elbow dislocation during service, while doing pushups.  The examiner diagnosed "Right elbow normal exam but x-ray noted minimal old post traumatic deformity with patient reported pain."  Evidence of record also included the Veteran's statement to the effect that he hurt his right elbow during basic training.  In an April 2001 report of medical history, the Veteran reported that he first hurt his right elbow while doing pushups in boot camp.  He said his right elbow sometimes hurt but not currently.

Additional evidence received since the prior final October 2001 rating decision includes the Veteran's statements and testimony to the effect that he had a pre-existing right elbow disability upon entry into service, but that he injured it in service and it was aggravated during service.  In a July 2010 statement, he said that his elbow often popped out of place in boot camp, and that the manual labor he subsequently performed as a "Seabee" also aggravated his elbow.  At his September 2012 hearing, he testified that his right elbow was fractured when he was a young child, and that it "healed wrong," and he occasionally had elbow pain and tried to avoid activities that would aggravate it.  He testified that his activities in service aggravated his elbow.

Additional evidence received since the prior final rating decision also includes service treatment records from a subsequent period of active service, that are dated after the October 2001 decision.

Upon review of the record, the Board finds that some of the evidence received since the October 2001 rating decision is new and material.  Specifically, the claims file now contains the Veteran's statements and testimony suggesting that his right elbow disability existed prior to service and was aggravated by service, and additional subsequent service treatment records.  This evidence was not of record at the time of the prior final decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

ORDER

The claim for service connection for a right elbow disability is reopened, and the claim is granted to this extent only.

REMAND

The Veteran's claims for service connection for a right elbow disability and for an increased rating for lumbar strain, require further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration.

Initially, the Board notes that after his initial period of honorable active service from June 1998 to May 2001, the Veteran apparently had additional reserve service and a period of active service from March to July 2003, but a review of his claims file shows that all of his periods of service have not been verified.  An October 2003 memorandum from the Veteran's service personnel records suggests that he was discharged from the U.S. Naval Reserve under other than honorable conditions.  On remand, the RO should attempt to verify all periods of service after May 2001, including the character of discharge.

With respect to the claim for an increased rating for service-connected lumbar strain, during his September 2012 Board hearing, the Veteran testified that he was then currently receiving disability benefits from the Social Security Administration (SSA) partly because of his back disability.  Although he stated that he planned to submit these records to the Board, they have not been received.   As these SSA records are not on file and are relevant to his claim for an increased rating for lumbar strain, the RO/AMC must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

At his September 2012 Board hearing, the Veteran also testified that his back disability had worsened since his last VA compensation examination in August 2009.  He and his representative contend that another VA compensation examination is needed to reassess the severity of his lumbar strain, and the Board agrees.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

With respect to the claim for service connection for a right elbow disability, for the reasons discussed below, the Board finds that a VA examination is necessary.  As noted above, throughout the appeal, the Veteran has consistently reported that he had a right elbow fracture as a child, prior to service, and previously gave a  history of a forearm fracture upon service enlistment examination in February 1998.  He asserts that he had a preexisting right elbow disability that was permanently aggravated by service.  See, e.g., 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012); see also, 38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003); Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

On remand, the RO/AMC should arrange for a VA examination to obtain a medical opinion as to whether the Veteran has a current right elbow disability, which preexisted his active service and was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service or which is otherwise related to his active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1276  (2010). 

Pertinent VA and private medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify all periods of service after May 2001, including the character of discharge.

2.  Obtain from the SSA the records concerning the Veteran's award of SSA disability or supplemental security income (SSI) benefits, including any medical records.  

If these records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a back disability or a right elbow disability.  With any necessary authorization, obtain any additional records that are not already on file. 

(a) In particular, attempt to obtain a copy of any private treatment records of his reported pre-service right arm or elbow fracture when he was a child.

(b) Also attempt to obtain a copy of any relevant VA medical records dated since January 2009, and associate them with the Veteran's file.

If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

4.  After obtaining the available records, schedule another VA orthopedic examination to ascertain the current severity of the Veteran's service-connected lumbar strain.  The claims file must be provided to and reviewed by the examiner.

Any current lumbar spine disability should be identified, and the examiner should describe all symptomatology related to the Veteran's service-connected lumbar strain. All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins). 

The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this increased rating claim.  See 38 C.F.R. § 3.655.

5.  The RO/AMC should then schedule the Veteran for a VA orthopedic examination to determine the current nature and etiology of any right elbow disability; and, if so, whether such disability existed prior to the Veteran's active service and was permanently aggravated by the Veteran's military service, i.e. considering the service treatment reports, post-service medical records, and the lay statements and testimony by the Veteran. 

The claims file must be provided to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints, as well as any tests deemed as necessary. 

Please note:  The Veteran is competent to report lay observable events and symptoms; i.e. he is competent to attest to any reported symptoms he experienced in service or since that time. 

The examiner is asked to offer an opinion addressing the following questions:

(a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a right elbow disability or fracture preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records. 

(b) Please indicate whether any preexisting right elbow disability obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder). 

(c) If the examiner does not find obvious or manifest evidence that any currently diagnosed right elbow disability preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a right elbow disability that is related to active military service or events therein.

In providing the medical opinions above, the examiner is asked to discuss the Veteran's lay statements and the medical evidence of record, including the service treatment reports. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655. 

6.  Then readjudicate these claims in light of the additional evidence. If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


